 44DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Credit Bureau, Inc.andRetail Clerks Internation-al Association,Retail Store EmployeesLocal No.1407, AFL-CIO. Case 6-CA-5408July 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND - JENKINS,-Upon a charge,filed on March5, 1971,by Retail'Clerks,International Association,Retail Store Em-ployeesLocal No.1407;AFL-CIO,herein called theUnion;and duly served on The Credit Bureau, Inc.,herein called the Respondent,the General Counsel ofthe National.-Labor Relations Board,_bytheRegionalDirector for Region 6, issued a complaint and noticeof hearing on March 24,1971,against Respondent,alleging,thatRespondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection,2(6) and(7) of theNationalLaborRelationsAct, 'as amended.Copies of,the charge, complaint,and, notice of hearing before a Trial Examiner wereduly servedon.the_parties to this proceeding.Withrespect to the unfair labor practices, thecomplaint alleges in, substance that onJanuary 27,1971, following a Board election in Case 6-RC-5.140theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;1 and that,commencing on or about March 4,1971,and at alltimes thereafter,Respondent has refused,and contin-ues to date to refuse,to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so.On April 5,1971, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.The Respon-dent admits the allegations contained in paragraphs 1through 6 and 8 of the complaint and notice ofhearing,but denies all other allegations. As anaffirmative defense, the Respondent contends that itisunder no legal obligation to recognize or bargainwith the Union because the Union's certification wasimproperly issued;that the Respondent's objectionsto the conduct of the election wereimproperlyoverruledby theRegional Director in his Supplemen-talDecision,Order,and Notice of Hearing;and thatitwas deprived of due process and denied a hearingon substantial and material issues of fact raised by theobjections.1Official notice is takenof the recordin the representationproceeding,Case 6-RC-5140,as the term"record"isdefined in Secs.102.68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4,On April 15,1971,counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment submitting,in effect,that the Respondenthas raised no issues in its answer,which were notpreviously, 'consideredand' 'decided'. in _ Case6-RC-5140,and that no special circumstances, existrequiring the Board to reexamine the decisionwhichthe Boardand the , Regional Director made"therein,Accordingly,the `General' Counsel moved that`" allmaterial allegationsof the complaintbe deemed'tombeadmitted true; and that the Respondent be found tohave violated Section 8(a)(5) and(1) of the Act.Subsequently,on April26, 1971,the Board issued anorder transferring the proceeding to the Boar'd'a{id`aNoticeTo Show Causewhythe General'Counsel'sMotion forSummaryJudgment.should not"'-begranted.Respondent,thereafter filed aMotion ToDismissGeneralCounselsMotion for SummaryJudgment and Brief in Support of Motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations'Act, as amended, theNational LaborRelations Board has `delegated 'itspowers in connection with this` proceeding to a three-member panel.-`Upon the entire record in this proceeding,the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its Motion To Dismiss General Counsel'sMotionfor SummaryJudgmentand' Briefin Support ofMotion the Respondent raises substantially the samematters that it raised in the underlying representationcase,and the affirmative defenses in its answer to thecomplaint.The thrust of the Respondent's contentionis that the Union's certification was improperly issuedbecause it was denied due process and a fair hearingon substantial and material issues of fact raised by itsobjections to the election.Upon the entire recordbefore us,including the record in Case6-RC-5140,we find no merit in the Respondent's contentions.On December 3, 1969,following a hearing held onNovember 12, 1969, the Regional Director issued hisDecision and Direction of Election in which he foundthat all full-time and regular part-time employeesemployed at the Respondent's office at 415 SmithfieldStreet, Pittsburgh,Pennsylvania,constituted a unitappropriate for the purposes of collective bargaining.In his decision,the Regional Director also found,contrary to the Respondent,that all such employeeswere not confidential employees.The Respondent didnot file a Request for Review of the RegionalDirector's Decision and Direction of Election.1968);Golden Age BeverageCo., 167 NLRB 151;Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.192 NLRB No. 11 THE CREDIT BUREAU, INC.Thereafter, on January 28, 1970, an election wasconducted in which a majority of the employeesselected the Union as their exclusive collective-bar-gaining agent.On February 4, 1970, the Respondentfiled with the Regional Director timely objections toconduct affecting the results of the election. On July 6,1970, the Regional, Director issued a SupplementalDecision, Order, and Notice of Hearing in which hefound all but one of the-Respondent's objections hadnot raised any substantial and-material factual issueswarranting a hearing and were without merit, and inwhich he directed a hearing on the remainingobjection.' Thereafter, the Respondent filed a timelyRequest for- Review. On August ' 10, 1970, the Boarddenied the Respondent's Request for Review on theground that it raised no substantial issues warrantingreview.On October 27, 1970, after a hearing, the hearingofficer filed his Report on Objections in which herecommended that the Respondent's remaining ob-jection be overruled and that the Union be certified.On November 6,,1970, the Respondent filed with theRegional Director timely exceptions and a supportingbrief. Thereafter, on January 27; 1971,'the RegionalDirectorissued' a Second Supplemental Decision andCertification of Representative in which he adoptedthe findings,conclusions,and recommendations oftheHearing Officer, and, 'since he had previouslyoverruled the Respondent's other objections and theBoard had denied review of this ruling, he certified theUnion. The Respondent did not file a Request forReview.In thisMotion To Dismiss General Counsel'sMotion for Summary Judgment, the Respondent alsocontends that there exists a new and 'special circum-stancewhich requires the Board to dismiss theGeneral -Counsels Motion for, 'Summary Judgmentand that the appropriate bargaining unit be reconsid-ered by theBoard. In support of this contention, theRespondent argues that the Regional Director'sDecember 3,1969, Decision and Direction of Election(to which the Respondent did not file a Request forReview),included in the bargaining-.unit employeeshaving -access to confidential information and, if acollective-bargaining agreement is entered into be-tweenitselfand the certified Union, the Respondentwould be placed in a wholly untenable and illegalpositionbecause-ifany such-employee is dischargedor institutesgrievance proceedings, the Respondentmay be forced to disclose confidential information tothe ; Unioninvestigatingsuch discharge or grievance.Thisdisclosure, the Respondent argues, would violatecertain se%.Lionsof, the Fair Credit Reporting Act andsubject the Employer, to liability under the act. We45find no merit to this defense of -Respondent. Theapplicability of the Fair Credit Reporting Act -tounion requests for grievance-processing informationis a matter to be resolved if an when-the union shouldask for such information. Nothingyin our certificationof the Union as collective-bargaining agent purportstodeal with that matter, nor may Respondent'srefusal to bargain with the Union generally bejustified on the basis of speculation as to what datamight be requested in the future.With respect to Respondent's otherallegations, it iswell settled that in the absence of newly discovered orpreviously unavailable evidence or special circum-stances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding -2With the single exception noted above,all issuesraised by the Respondentin thisproceeding were orcould have been litigated in the prior, representationproceeding, and the Respondent- `does not offer toadduce at a hearing any newly, - discovered- orpreviously unavailable evidence, .nor does it allegeany such special circumstances herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We, -therefore,,.--findthat the Respondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding.We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation with oneof its offices located in Pittsburgh, Pennsylvania, isengaged in the business of providing credit ratingservices to retail establishments. During the 12-monthperiod immediately preceding the issuance of thecomplaint and notice of hearing, the Respondentperformed services valued in excess of $50,000 forother companies within the commonwealth of Penn-sylvaniawhich are directly : engaged in interstatecommerce. During the same period, the Respondentperformed services valued in excess of $50,000A forcompanies located outside the commonwealth ofPennsylvania.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that it2 SeePittsburgh Plate GlassCo. v. N.L.R.B.,313 U.S. 146, 162(1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c). 46DECISIONSOF NATIONALLABOR RELATIONS BOARDwill effectuate the policies of the Act to- assertjurisdiction herein.II. ;THE LABORORGANIZATION INVOLVEDRetail Clerks InternationalAssociation,RetailStore: ,Employees Local No. 1407, AFL-CIO, is alabor' organizationwithin themeaning ofSection 2(5)of tlie'Act.III.THEUNFAIR ' LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the -meaning ofSection 9(b) of theAct:All, full-time and, regular part-time employeesemployed at the Employer's officer at 415 Smith-field Street in Pittsburgh, Pennsylvania, excludingcasual, employees, confidential' employees, salesrepresentatives, purchasing agents, researchassist-antsand guards, professional employees andsupervisors-as-defined in the Act.2.The certificationOn January 28,1970, a majority of the employees ofRespondent-,m said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union as theirrepresentative for the purposes of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in'^said unit on January 27, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 25,and atall times thereafter, the -Union, has requested theRespondent, , to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit Com-mencing on or about March 4, 1971,'and continuingat alltimes thereafter, to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with,the Union' as the exclusive representativefor collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceMarch 4,-4971, and at all'times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and,, that,by- such -refusal, ,Respondent, hasengaged in,and is engagingin unfair labor-practiceswithin the meaning of Section.8(a)(5) and(1) o•-theAct.IV. THE EFFECT OF THE UNFAIR LABOR ,'PRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above,, occurringin connectionwith its operationsdescribed in section I, above, have a close,.intimate,and substantial relationship to trade, traffic,, andcommerce among the, several States and tend to leadto labor disputes burdening and, obstructing _ com-merce and the free flow of commerce.,V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor "practices within 'themeaning of Section 8(a)(5) and (1) of the Act, weshallorder `that it cease anddesist therefrom, arid, uponrequest, bargain collectively', with the Union as theexclusive representative of all 'employees in- theappropriate. unit, and, if an understanding is reached,embody such understanding in a' signed agree`men't.In - order to insure that 'the ' -employees in theappropriate unit will be' accorded the services of theirselected bargaining agent.for` the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriatae "unit.See_Mar-Jac Poultry Company, Inc.136-NLRB5;Commerce Company d/b/a;Lamar Hotel,,140 NLRB226, 229, enfd: 528 F.2d 600(C.A. 5), cert . denied 379U.S.817; Burnett' Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A.10).The Board, upon the basis of the foregoing facts andthe, entire, record, makes the following:CONCLUSIONS OF "LAW1.The Credit Bureau, Inc., is an ' employer en-gaged in-commerce within the meaning of Section 2(6)and (7) of the Act.2.-Retail Clerks International Association, RetailStore, Employees- , Local No. 1407, AFL-CIO,, is 'alabor' organization-within the meaning of Section 2(5)of the Act.II3. -All l full-time and regular part-time employeesemployed, at the Employer's office at 415 SmithfieldStreet in Pittsburgh, Pennsylvania, excluding casualemployees, confidential employees,sales' representa-tives,purchasing agents, research- assistants andguards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate-for THE CREDIT BUREAU, INC.47the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since January 27, _1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about March 4, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act,,and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.and conditions of employment,and,,if an understand-ing isreached, embody such,understanding in asigned agreement.(b) Post at its Pittsburgh, Pennsylvania,locationcopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional DirectorforRegion6, after being dulysigned by Respondent'srepresentative,shall beposted by Respondent` immediately upon receiptthereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including allplaces where notices to employees are customarilyposted. Reasonablesteps shallbe taken byRespon-dent to insure that saidnoticesare not altered,defaced, or covered by any other material.(c)Notify theRegionalDirector for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder'of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."APPENDIXORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, TheCredit Bureau, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Retail Clerks InternationalAssociation, Retail Store Employees Local No. 1407,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time employeesemployed at the Employer's office at 415 Smith-field Street in Pittsburgh, Pennsylvania, excludingcasual employees, confidential employees, salesrepresentatives, purchasing agents, research assist-antsand guards, professional employees andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsNOTICE TOEMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks InternationalAssociation,Retail StoreEmployees Local No. 1407, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All full-time and regular part-time employeesemployed at the Employer's office at 415Smithfield Street in Pittsburgh, Pennsylvania,excluding casual employees, confidentialemployees, sales representatives, purchasingagents, research assistants and guards, pro- 48DECISIONS OF NATIONAL LABOR' RELATIONS BOARDfessionalemployees and supervisors as de-This is an officialnotice and must notbe defaced byfined in theAct.anyone.THE CREDIT BUREAUThis noticemust remainposted for 60consecutiveINC.days from the date ofposting andmustnot be altered,(Employer)defaced, or'covered by any othermaterial.Dated`,By(Representative)-Any questions concerning this notice or compliancewith its provisions may be directed to,the Board's(Title)Office, 1536 Federal Building, 1000 Liberty,Avenue,Pittsburgh, Pennsylvania 15222, Telephone 412-644-2977.